Citation Nr: 0931898	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than January 13, 
2003, for the granting of service connection for functional 
bowel disease.  

(The issues of entitlement to individual unemployability from 
January to October 2004 and from April to December 2005, 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), and entitlement to increased evaluations for 
multiple disorders are discussed in a separate action issued 
by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on from May 1987 to May 1996.

This matter comes before the Board of Veterans' Appeals (VA) 
on appeal from a rating decision entered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, granting entitlement of the appellant to 
service connection for functional bowel disease, effective 
from the date of receipt by the RO of his claim therefor, 
January 13, 2003.  The RO in January 2006 found there was 
clear and unmistakable error in the rating decision of June 
2005 but only as to its assignment of a 30 percent evaluation 
for functional bowel disease in June 2005, separate and apart 
from a 10 percent rating for reflux esophagitis, finding that 
such disabilities should have been rated together, with the 
predominant disability being functional bowel disease.  The 
rating of the appellant's functional bowel disease is not the 
subject of the instant appeal and is not herein addressed.

In his substantive appeal, received by the RO in October 
2005, the appellant requested that he be afforded a 
videoconference hearing before the Board as to the matter 
herein on appeal.  Such request was withdrawn in written 
correspondence executed by the appellant and received by the 
RO in December 2005.  No other request for a hearing remains 
pending at this time.

The Board in November 2005 granted the appellant's earlier 
motion to advance his case on the Board's docket.  Expedited 
consideration has followed.  

Following a review of the claim, the Board issued a decision 
on the merits of the appellant's claim in March 2006.  The 
appellant was notified of that decision and he subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  Subsequently the Court 
vacated the Board's March 2006 and has returned the claim to 
the Board for further action.  




FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
service member's appeal with respect to the issue involving 
an earlier effective date has been obtained by the agency of 
original jurisdiction.

2.  The RO granted service connection for functional bowel 
disease in a rating action issued in June 2005.  The 
effective date for that award was January 13, 2003.

3.  The record indicates that the appellant submitted an 
informal claim for benefits on or about April 28, 1998.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of April 28, 
1998, for the granting of service connection for functional 
bowel disease have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has expressed disagreement with the effective 
date that has been assigned for the granting of service 
connection for functional bowel disease.  The effective date 
that has been assigned was January 13, 2003.  The appellant 
argues that the effective date should be the day following 
his discharge from the US Air Force, which would be May 14, 
1996, or the date in which, per the appellant, the RO 
received an informal claim for benefits, which would be April 
28, 1998.  The RO has denied the appellant's request and he 
has appealed to the Board for review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of granting an earlier effective date for the awarding 
of service connection for functional bowel disease.  

As noted, it is contended by the appellant that his grant of 
service connection for functional bowel disease should be 
made effective from the day following his separation from 
service in May 1996, on the basis that his bowel problems 
originated in service and that a VA medical professional has 
linked his current disability of the bowels to his period of 
military service.  It is further argued that the appellant is 
not a medical professional and, as such, could not correctly 
diagnose his bowel disease at an earlier point in time, 
despite his complaints of recurring bowel problems.  He 
likewise asserts that he should not be penalized by the 
failure of attending medical personnel to identify such 
disorder during or shortly after service.

Alternatively, the appellant has argued that he submitted an 
informal claim for benefits when he submitted a letter to the 
RO on or about April 28, 1998.  The letter in question noted 
that the appellant was suffering from "dysfunctional bowel 
syndrome" and that this condition had been diagnosed 
sometime in 1994 or 1995.  The appellant contends that since 
this was an informal claim for benefits, this submission 
should be the date in which service connection should be made 
effective.  

Notwithstanding the appellant's contentions, this case turns 
on whether a formal or informal claim for entitlement to 
service connection for functional bowel disease was received 
by VA prior to January 13, 2003.  It is noted that originally 
the appellant conceded that no "formal" claim for 
functional bowel disease was submitted by him prior to 
January 2003, and thus, it must be ascertained whether some 
document or communication representing an informal claim was 
received by VA prior to January 13, 2003, with such 
reflecting an intention on the appellant's part to apply for 
service connection for functional bowel disease.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a) (West 2002); see Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2008).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 3.157 
(2008).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal 
and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

As reported in the Introduction, the Board originally found 
that the appellant had not submitted either a formal or 
informal claim for benefits prior to the RO's receipt on 
January 13, 2003, of the appellant's statement alleging 
entitlement to service connection for a dysfunctional bowel 
syndrome.  The Board deduced that from the time of the 
appellant's discharge from service in May 1996, the evidence 
failed to demonstrate prior to January 13, 2003, any 
communication or statement by or on his behalf indicating an 
intention on his part to seek VA compensation for a bowel 
disorder other than hemorrhoids and an anal fissure had been 
submitted.  Additionally, the Board noted that it was not 
until a VA examination in April 2005 that the diagnosis of 
irritable bowel syndrome (functional bowel disease) was 
confirmed and otherwise linked by the examining medical 
professional to the appellant's period of military service.  
Hence, the assignment of an effective date earlier than 
January 13, 2003, for a grant of service connection for 
functional bowel disease was barred by dispositive law and 
regulations.

The appellant was notified of the Board's action and he 
appealed to the Court.  It was at the Court that the 
appellant asserted that he had in fact submitted an informal 
claim for benefits when he proffered the April 1998 letter to 
the RO.  The VA attempted to restrict the submission of the 
purported document claiming that the appellant had not in 
fact submitted the document.  In other words, the document 
had been missing from the record.  Upon reviewing the claims 
folder, the Court found that the missing document was under 
the control of the VA and should have been reviewed by the VA 
even if the document was misfiled or not located with the 
claims folder as it should have been.  The Court cited Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (per curiam order) in 
making this determination.  The Court further inferred, 
rather strongly, that the missing document was an informal 
claim for benefits and that once the document was submitted, 
the claim remained opened until it was adjudicated by the RO.  

In this case, the appellant and his representatives have 
identified, and the record does not contradict this 
assertion, evidence that was received on or about April 28, 
1998, by the RO indicating that the appellant was submitting 
a claim for benefits as required by 38 C.F.R. § 3.155(a) 
(2008).  See Dunson v. Brown, 4 Vet. App. 327 (1993).  The 
appellant was specific in his assertions - he stated that he 
had been suffering from dysfunctional bowel syndrome since 
service and he continued to experience symptoms and 
manifestations from this condition.  He did not specifically 
ask that service connection be granted for the condition but 
he implied as such.  

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim was specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The Federal Circuit has emphasized 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim has been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).

While the record is not without some ambiguity, the Board 
finds that the paper records, along with the statements made 
by the appellant and his representatives (along with the 
actions by the Court), on their face support the appellant's 
assertions.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  The Court pointed out in 
Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  In 
view of the foregoing, the Board finds that the evidence is, 
at least, in equipoise.  Because the evidence is in 
equipoise, and since the appellant is supposed to be afforded 
the benefit-of-the-doubt, the Board concludes that an earlier 
effective date for the granting of service connection should 
be assigned.  More specifically, the Board finds that an 
effective date of April 28, 1998, for the granting of service 
connection for functional bowel disease should be assigned.  


ORDER

Entitlement to an effective date of April 28, 1998, for the 
awarding of service connection for functional bowel disease 
is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


